Exhibit 10.6

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

IVD TEST development AND COMPONENT SUPPLY AGREEMENT

This First Amendment to Amended and Restated IVD Test Development and Component
Supply Agreement (the “Agreement”) is effective as of April 3, 2019 (the
“Amendment Effective Date”) and is made by and between Illumina, Inc., a
Delaware corporation having a place of business at 5200 Illumina Way, San Diego,
California 92122, (“Illumina”) and HTG Molecular Diagnostics, Inc., a Delaware
corporation having a place of business at 3430 E Global Loop, Tucson, Arizona
85706 (“Company”).  Illumina and Company may also individually be referred to
herein as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties have entered into that certain Amended and Restated IVD
Test Kit Development and Supply Agreement dated as of May 31, 2017 (the
“Agreement”).  Capitalized terms used but not defined in this Amendment will
have the meaning given to them in the Agreement; and

WHEREAS, the Parties desire to amend the Agreement in order to make certain
changes to the Field;

NOW THEREFORE, in consideration of the above recitals and the mutual covenants
contained herein, the Parties hereby amend the Agreement as follows:

 

Defined Terms



.  The following defined term in Article 1 is hereby amended and restated in
their entirety as follows:

“Field” means the Oncology Field and the Other Fields, where (a) “Oncology
Field” means diagnostic oncology testing in humans, including without
limitation, prognostic, companion diagnostic, and disease classification
testing; and (b) “Other Fields” means diagnostic testing in humans for (i)
autoimmune disorders and diseases, (ii) cardiovascular disorders and diseases,
and (iii) fibrosis disorders and diseases.

2.Development Plans.  Section 2.02(b) is hereby amended and restated in its
entirety as follows:

Any additional IVD Test Kits will be described in additional Development Plans,
each of which will be added to this Agreement by an amendment pursuant to
Section 14.10.  Each Development Plan will specify the Field and the intended
uses of the IVD Test Kit, and references in this Agreement to the Field mean the
Field of each specific IVD Test Kit as specified in the applicable Development
Plan.  Illumina will not unreasonably withhold its agreement to add additional
IVD Test Kits in the Oncology Field to this Agreement pursuant to one or more
Development Plans that are on commercially reasonable terms consistent with this
Agreement and the other Development Plans; provided however, that Illumina may
withhold its agreement, in its sole and absolute discretion, to any additional
IVD Test Kit and/or corresponding Development Plan that: (i) utilizes IVD
Hardware that has not been utilized in prior IVD

CONFIDENTIAL 1

--------------------------------------------------------------------------------



 

 

 

 

 



Test Kit Development Plans under this Agreement; (ii) utilizes a Component that
has not been utilized in prior IVD Test Kit Development Plans under this
Agreement; or (iii) would cause Illumina or its Affiliate not to comply with
Law, or result in a breach of any agreement, contract or other arrangement to
which Illumina or its Affiliate is a party.  Illumina will consider requests for
additional IVD Test Kits in Other Fields in good faith, but Illumina will be
under no obligation to agree to add any such IVD Test Kits or Development Plans
in Other Fields to this Agreement, and Illumina may accept or reject any such
requests in its sole and absolute discretion.

3.Corrections.  The phrase “Selected Field” is no longer used in the
Agreement.  The “Selected Fields” reference in Section 9.05(c) and “a Selected
Field” in Section 14.03 are hereby replaced with “the applicable Field.”

4.Limited Amendment.  Except as expressly amended by this Amendment, all
provisions of the Agreement will remain unchanged and in effect as set forth in
the Agreement.  

Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original, and all of which will constitute one and the
same instrument.

 



This Amendment is executed by an authorized representative of each Party on the
date set forth below.

 

Illumina, Inc.


By: /s/ Jeffrey S. Eidel


Name: Jeffrey S. Eidel_________________

            Head of Corporate &

Title: _Business Development____________

Date: April 23, 2019

HTG Molecular Diagnostics, Inc.


By: /s/ Byron Lawson


Name: Byron Lawson___________________

 

Title: _SVP, Pharma Business Unit________

Date: April 22, 2019

 

 

CONFIDENTIAL2